                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                           CEDAR RAPIDS DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,
                                                        No. 18-cr-15-LTS-2
 vs.
                                             REPORT AND RECOMMENDATION
 GAGE RUPP,

       Defendant.
                                ____________________


       On November 2, 2018, the above-named defendant appeared before the
undersigned United States Magistrate Judge by consent and, pursuant to Federal Rule of
Criminal Procedure 11, pleaded guilty to Counts 6 and 7 of the Fourth Superseding
Indictment: Conspiracy to Interfere and Attempt to Interfere with Commerce by Threats
and Violence, in violation of 18 U.S.C. Section 1951(a); and Carrying a Firearm During
and in Relation to a Crime of Violence, and Possessing a Firearm in Furtherance of a
Crime of Violence, in violation of 18 U.S.C. Section 924(c). After cautioning and
examining Defendant under oath concerning each of the subjects mentioned in Rule 11,
I determined that Defendant’s decision to plead guilty was knowledgeable and voluntary,
and the offenses charged were supported by an independent basis in fact containing each
of the essential elements of the offenses. I therefore RECOMMEND that the Court
ACCEPT Defendant’s guilty plea and adjudge Defendant guilty.
       At the commencement of the Rule 11 proceeding, I placed Defendant under oath
and explained that if Defendant answered any question falsely, the Government could
prosecute Defendant for perjury or for making a false statement. I also advised Defendant
that in any such prosecution, the Government could use against Defendant any statements
made under oath.
       I then asked Defendant a number of questions to ensure Defendant had the requisite
mental capacity to enter a plea. I elicited Defendant’s full name, age, and extent of
education. I also inquired into Defendant’s history of mental illness; use of illegal and/or
prescription drugs; and use of alcohol. From this inquiry, I determined Defendant was
not suffering from any mental disability that would impair Defendant’s ability to make a
knowing, intelligent, and voluntary guilty plea.
       Defendant acknowledged receipt of a copy of the Fourth Superseding Indictment
and further acknowledged that Defendant had fully discussed the Fourth Superseding
Indictment with Defendant’s counsel. Defendant acknowledged that Defendant had fully
conferred with Defendant’s counsel prior to deciding to plead guilty and that Defendant
was satisfied with counsel’s services.
       I fully advised Defendant of all the rights Defendant would be giving up if
Defendant decided to plead guilty, including the following:
       1.     The right to assistance of counsel at every stage of the case;

       2.     The right to a speedy, public trial;

       3.     The right to have the case tried by a jury selected from a cross-section of
              the community;

       4.     That Defendant would be presumed innocent, and would be found not guilty
              unless the Government could prove each and every element of the offense
              beyond a reasonable doubt;

       5.     That Defendant would have the right to see and hear all of the Government’s
              witnesses, and Defendant’s attorney would have the right to cross-examine
              any witnesses called by the Government;




                                             2
       6.     That Defendant would have the right to subpoena witnesses to testify at the
              trial, and if Defendant could not afford to pay the costs of bringing these
              witnesses to court, then the government would pay those costs;

       7.    That Defendant would have the privilege against self-incrimination: i.e.,
             Defendant could choose to testify at trial, but need not do so; if Defendant
             chose not to testify, then the Court would instruct the jury that it could not
             draw any adverse inference from Defendant’s decision not to testify; and

      8.     That any verdict by the jury would have to be unanimous.

      I explained that if Defendant pleaded guilty, Defendant would be giving up all of
these rights, there would be no trial, and Defendant would be adjudged guilty just as if
Defendant had gone to trial and a jury returned a guilty verdict against Defendant.
      • Plea Agreement
      I determined that Defendant was pleading guilty pursuant to the First
Memorandum of a Proposed Plea Agreement between the United States Attorney’s Office
and Defendant (“the plea agreement”). After confirming that a copy of the written plea
agreement was in front of Defendant and Defendant’s counsel, I determined that
Defendant understood the terms of the plea agreement. I summarized the plea agreement,
and made certain Defendant understood its terms.
      • Dismissal of Charge
      I explained that the plea agreement provides for dismissal of Count 4 of the
Indictment if Defendant pleads guilty to Counts 6 and 7, and that a district judge will
decide whether or not to accept the plea agreement. If the district judge decides to reject
the plea agreement, then Defendant will have an opportunity to withdraw the guilty plea
and instead plead not guilty.
      • Elements of Crime and Factual Basis
      I summarized the charges against Defendant, and listed the elements of the crimes
charged. I determined that Defendant understood each and every element of the crimes,


                                            3
and Defendant’s counsel confirmed that Defendant understood each and every element of
the crimes charged. For the offenses to which Defendant was pleading guilty, I elicited
a full and complete factual basis for all elements of the crimes charged in the Fourth
Superseding Indictment.     Defendant’s attorney indicated that the offenses to which
Defendant was pleading guilty were factually supported.
       • Sentencing
       I explained to Defendant that the district judge will determine the appropriate
sentence at the sentencing hearing using the advisory United States Sentencing Guidelines
to calculate Defendant’s sentence. I explained that the sentence imposed might be
different from what the advisory guidelines suggested it should be and may be different
from what Defendant’s attorney had estimated. I also explained that because a mandatory
minimum sentence applies, the sentencing judge cannot sentence Defendant to a sentence
below five years in prison on Count 7, which is the statutory mandatory minimum, even
if the judge wants to. I explained that there are only two exceptions to the mandatory
minimum requirement: (1) the safety valve exception; and (2) the substantial assistance
exception, whereby the sentencing judge grants the Government’s motion to sentence
Defendant below the mandatory minimum because Defendant provided substantial
assistance to the Government. I further explained that I do not know whether Defendant
qualifies for either of these exceptions.
       I explained that a probation officer will prepare a written presentence investigation
report and that Defendant and Defendant’s counsel will have an opportunity to read the
presentence report before the sentencing hearing and will have the opportunity to object
to the contents of the report. I further explained that Defendant and Defendant’s counsel
will be afforded the opportunity to present evidence and be heard at the sentencing
hearing.




                                             4
       I advised Defendant of the consequences of the guilty plea, including the
mandatory minimum term of imprisonment on Count 7; the maximum terms of
imprisonment; the maximum terms of supervised release; and the maximum possible
fines. Specifically, I advised Defendant that Count 6 of the Fourth Superseding
Indictment is punishable by (1) up to twenty years in prison without the possibility of
parole; (2) a period of supervised release following prison of not more than five years;
and (3) a fine of not more than $250,000. The sentence on this count may be ordered
to be served concurrently or consecutively to the sentence on any other count of
conviction.
       Count 7 of the Fourth Superseding Indictment is punishable by a mandatory
minimum sentence of not less than 5 years in prison and is punishable by (1) up to
life in prison without the possibility of parole; (2) a period of supervised release
following prison of not more than five years; and (3) a fine of not more than $250,000.
The sentence on this count must be ordered to be served consecutively to the sentence
on any other count of conviction.
       I explained that the Court will impose conditions of supervised release, and that if
Defendant violates a condition of supervised release, then the Court could revoke
Defendant’s supervised release and require Defendant to serve all or part of the term of
supervised release in prison, without credit for time previously served on supervised
release.
       I advised Defendant that regardless of the sentence imposed, there would be no
possibility of parole. I also advised Defendant that the Court will impose a mandatory
special assessment of $100.00, which Defendant must pay, and that Defendant may be
required to pay any restitution owed as a result of his guilty pleas as provided in
paragraph 20 of the plea agreement.




                                            5
      I advised Defendant of the collateral consequences of pleading guilty. Defendant
acknowledged understanding all of the above consequences.
      I also explained that both the Government and Defendant have the right to appeal
Defendant’s sentence.
       Defendant confirmed that the decision to plead guilty was voluntary; was not the
result of any promises; and was not the result of anyone threatening, forcing, or
pressuring Defendant to plead guilty. I explained that after the district judge accepts
Defendant’s guilty plea, Defendant will have no right to withdraw the plea at a later date,
even if the sentence imposed is different from what Defendant anticipated.
      Defendant confirmed that Defendant still wished to plead guilty, and Defendant
pleaded guilty to Counts 6 and 7 of the Fourth Superseding Indictment.
      I find the following with respect to the guilty plea:
      1.     Defendant’s plea is voluntary; knowing; not the result of force, threats or
             promise; and Defendant is fully competent.

       2.    Defendant is aware of the minimum and maximum punishment for the
             counts to which he pleads guilty.

      3.     Defendant knows of and voluntarily waives Defendant’s jury trial rights.

      4.     There is a factual basis for the plea.

      5.     Defendant is guilty of the crimes to which Defendant pleaded guilty.

      • Forfeiture
      Pursuant to Federal Rule of Criminal Procedure 32.2(b)(1), I found that the
Government has established the requisite nexus between Defendant’s offense and the
firearm described in paragraph 11(N) of the Fourth Superseding Indictment.




                                            6
      • Waiver of Objections to Report and Recommendation
      At the plea hearing, Defendant indicated that he waived his right to object to this
Report and Recommendation. Therefore, the district judge may accept Defendant’s
guilty plea by entering a written order doing so without waiting the customary fourteen
days. See 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b).


DONE AND ENTERED at Cedar Rapids, Iowa, this 5th day of November, 2018.




                                        ________________________________
                                        Mark A. Roberts
                                        United States Magistrate Judge
                                        Northern District of Iowa




                                           7
